Case 19-13500-mdc                        Doc 30               Filed 09/04/19 Entered 09/05/19 09:17:16                     Desc Main
                                                              Document     Page 1 of 2


                                      UNITED STATES RANKRUI’TCY COURT
                                      EASTERN DISTRICT (1)17 PENNSYLVANIA

In    11::   (,71'1risunplwr   .1.   Parke                            :        Chapter   '13




                                                     Debtor           :        IEEankruptcy No. l‘~)—135(,)()vmdc



                                                                     ORDER

         AM)          Mﬁh
                       11135          IZ/m:wm.w day of w w/ m, AH ). upon commiemtmn of
the {Vlmion to Sell R, m] Property ﬁled by debtor. upon notice to all interested parties, upon the
filing. and any response thereto. and after :1 hearing betm‘c the Court and for good cause shown, it
is;   I'mrcbxr‘


       ORDERED, 11ml debtor                             is granted permission 10 sell hisf'hcr real pmpcrty located at 964
\‘kadcrcst Road, Abingum. PA                            19001 (’"'I”’r(,)pcr1}”“). free and clear 01‘ all liens. fm‘ the sale price
”(143415.000 pursuam to the terms 01" a certain real estate agmcmcm 01" sale dated as ofAugusl 7.
201‘). t0 the buycﬂs) thereunder. David “I‘l‘uomaﬁ"Bt,1ycr"). who have been represented to be
111111211213;ng the Property mmwlcngth.2.11




         ”l‘hc pmcceds ofthc sale. inclmiing any Funds held as a deposi'l._ made by                            01‘   (m behal F01"
the {:3nych shall he distribmd in the approximate following manner:

             I    .   (")I‘dinmy and reasonable 56111011“:th casts. including.
                      but, not limited to tlmsc related to notary services" deed
                      prqmrzltion. dishurscmerﬂs. express; shipping, surxr'eys.
                      municiw] ccri’iﬁcationss. or any other such routine matters                                    33   gm 50mm

             2.       Liens paid              at,   (2103ng   —
                                                                                                                     $W184q62786
             3.       Real estate taxes‘ sewer, trash and/or other such items                                        $-,_M__.W,,M.W.W


             4»       Property l‘tip‘dil‘S‘ il‘zm}                                                                   35
                                                                                                                             ”WWW

             5.       Real estate cornnxissiml, at no gmmcr than (5%                                                 FL”24.9(N)w

             (3.      Atmmcy‘ S               11365,   if {my                                                        55
Case 19-13500-mdc                   Doc 30   Filed 09/04/19 Entered 09/05/19 09:17:16             Desc Main
                                             Document     Page 2 of 2


           7.       Any small ( less than $300) aﬂowanccs agreed to be made
                    to Buyer to settle any unforeseen dispute arising at
                    settlement                                                            (BMW-


           8.       ( M] C]?                                                              $Wwwmm
                    "l‘(’)’I'AI_4                                                         $W213.677.86

        Aﬁ‘er paying 21” liens in Full and all costs ofsale, the title Clerk shall pay to William C.
Miller. Chapter 13 standing trustee. the balance ofihe sales; proceeds. approximately
52m 322.14. Icssx’minus the Debtor’s real estate exemption in the amount 017335.} 50.00 which
shall he paid to the BMW at closing. to be distributed by the standing trustee to his applicable
commission. upon conﬁrmmion. in accordance with debmr‘s modiﬁed plan. which shall require                a
100% distributicm on all ﬁled and allowed claims.

         The title Clerk shall fax a complcwd HUD—1 or settlement shcct from the closing directly
to the trustee immediately upon the close: OHM: settlement. and the trustee shall promptly notify
the title company ofhie; approved or objections to the sums; to be disbursed.

           Upon     approvai. the title clerk shall fax a copy (yf‘thc disbursemmnt char ck to the
                  11115166

“name. and Shall immediately transmit the actual disburgemem check ‘10 the trustee b y overnight
cmurier.

                       not be giym‘miucd to mlewrily dismiss this casc; he may hawewr. converL
           13013101“ 8118“

{big cases 1:0 one under (,‘implm‘ 7. In the event 11x: case is converted to Chapter 7. any funds
remaining in the pusscssion oﬂhc standing trustee: shall be tranSferred to the appointed Chapter 7
Imstce.

      Per Bankruptcy Rule 6004(1‘1)‘ the 14 day stay as to effect ()ft’his Order is hereby waived.




                                                   BY THE COURT


                                                         '   '
                                                   Mag           e   D. Coleman
                                                   Chief United States Bankruptcy Judge
